Founders Square                                                                 Telephone:    214.670.9989
900 Jackson Street, Suite 730           -.-   LAW   Ornrce s oF                 Fax:          214.670.9904
Dallas, Texas 75207                    DENx MnIoNE
                                                 -                              www. deanmalonelawfi rm. com


                                              December 20,2019

   Via Email   - ejolrnston@mcgimislaw.com Via Email -                 e.magee@allison-bass.com

   Mr. Eric A. Johnston                                  Mr. J, Eric Magee
   McGinnis Lochridge                                    Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                         4A2W.12s Street
   Austin, Texas 78701                                   Austin, Texas 787A1

   Via Email   - cass.weiland@squirepb.com               Via Email -.csmith(Odanielstarklaw.corn

   Mr. S. Cass Weiland                                   Cory W. Smith
   Mr. Robert A. Hawkins                                 Daniel Stark Law, PC
   Squire Patton Boggs,    LLP                           P.O. Box 1153
   2000 McKinney Ave., Suite      1700                   Bryan, Texas 77506
   Dallas,   TX   752A1

             RE:    John Fairchild and Susie Fsirchild, individually, and as              Independent
                    Administrators of, an an behalf of, the E.rtate of Kelli Leanne Page and the heirs-
                    at-lsw of Kelli Leanne Page v. Coryell County, Texqs, Steven Russell Lovelady,
                    and Wesley Harland Pelfey; Civil Action No. 6:19-cv-00029; in the United
                    States District Court for the Westem District of Texas, Waco Division.

   Dear Counsel:

           I attach as Exhibit A a copy of my November 27, 2019 letter to you regarding
   Defendants supplementing certain discovery responses. I never received a response. I would
   appreciate prompt supplementation.

          Specifically, with regard to Defendant Wesley Pelfrey, please supplement responses to
  Interrogatory Numbers 6 and 7, Request for Admission Numbers 14 through 17, and Request for
  Production Numbers 22, 25, 26, and 28. Regarding Defendant Steven Lovelady, please
  supplement responses to Interrogatory Numbers 6 and7, Request for Admission Numbers 14
  through 17, and Request for Production Numbers 22, and 25 through 28.




                                                              T. Dean Malone
  TDMlcmr
  Attachments
                                                                                               EXHIBIT
                                                Page 1   of   1


                                                                                                   B
Founders Squnre
                                                          .-LAWO                                         Telephone:    2L4.67O.9989
900 Jackson Sheet Suite 730                                                    CEs OF                    Fax:          214.67A.V)04
Dallas, Texas 75202                                       DEEN MnIoNe
                                                                   -                                     www. deanmalonelawfi rm. com


                                                                November 27,2019

   Via Email        - ejolurston@r$cBinnisllw.conr                              Via limail   -   c.maggcf0allison-bass.conr
   Vi-a Facsinrile        *   (512J         495:6093                            Via F,acsindle     - (512) 480-0902
   Mr. Eric A. Johnston                                                         Mr. J. Eric Magee
   McGinnis Lochridge                                                           Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                                                4A2W.12ft Street
   Austin, Texas 787A1                                                          Austin, Texas 78701

   V i a Enta i I   -   cass. wei   I   a   nd@)sr$r i rcp[:.ce.Ur-
   Via Facsimile * f? l4) 758- l l5Q

   Mr. S. Cass Weiland
   Mr. Robert A. Hawkins
   Squire Patton Boggs, LLP
   2000 McKinney Ave., Suite 1700
   Dallas, TX 75201

            RE:           John Fairchild and Susie Fairchild, et al, v. Coryell County, Texas, et al.;
                          Civil Action No. 6:19-cv-00029; In the United States District Court for the
                          Western District of Texas. Waco Division.

   Dear Counsel

          As you know, Phase 2 discovery is beginning. Since tho oourt has not ruled on summary
  judgment motions on the issue of qualified immuxity, I left a voicemail message for Cass asking
  whether Defendants were interested in filing a motion extending certain time periods in the
  existing scheduling order. I did not receivc a response and assume the DEfendants intend to
  comply with dates in this current scheduling order,

          Therefore, please forward to me all documents and responsive items which your clients
  did not produce in response to Plaintiffs' written discovery requests, due to the requests allegedly
  seeking responsive items related to issues other than qualified immunity. I would appreciate
  prompt supplementation, as I intend to take the County's deposition on Monell issues as well as
  possibly other depositions. I need responsive items to prepare for those depositions. I look
  forward to hearing from you.




                                                                                    T. Dean Malone                      EXHIBIT
  TDIvI/cmr
                                                                      Page 1   of   1
                                                                                                                              A
